     Case 2:19-cv-00264 Document 165 Filed on 08/07/20 in TXSD Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                   CORPUS CHRISTI DIVISION
FIMBANK PLC,                       §
                                   §
v.                                 §                      Civil Action No. 2:19-cv-00264
                                   §
DISCOVER INVESTMENT CORP;          §                      Admiralty Rule 9(h)
SAM SHIPPING MANAGEMENT S.A.; §
SHIPPING ASSET MANAGEMENT          §
(SAM) S.A.; and SPV SAM EAGLE INC. §

CREDIT SUISSE AG,                           §
                                            §
v.                                          §             Civil Action No. 4:20-cv-01158
                                            §
M/V SAM EAGLE, IMO NO. 9559676,             §             Admiralty Rule 9(h)
HER ENGINES, APPAREL,                       §
FURNITURE, EQUIPMENT,                       §
APPURTENANCES, TACKLE, ETC.,                §
IN REM, and                                 §
SPV SAM EAGLE INC.,                         §
IN PERSONAM                                 §

                                  MOTION TO INTERVENE

        Credit Suisse AG (hereinafter “Credit Suisse”) respectfully requests leave to intervene

into the lead case, FIMBank PLC v. Discover Investment Corp., et al., bearing C.A. No. 2:19-cv-

00264 (the “FIMBank Lawsuit”).

        Credit Suisse’s separately filed action, Credit Suisse AG v. M/V SAM Eagle, IMO

9559676 et al., C.A. No. 4:20-cv-01158, originally pending in the Southern District of Texas –

Houston Division (the “Credit Suisse Lawsuit”), was consolidated with the FIMBank Lawsuit

because both suits asserted claims against the M/V SAM EAGLE, whether in rem or quasi in

rem. However, consolidation of cases does not fully merge the two suits – consolidation aids in

administration of cases, but the suits maintain their separate status. See Johnson v. Manhattan



150114.00602/123691527v.1
     Case 2:19-cv-00264 Document 165 Filed on 08/07/20 in TXSD Page 2 of 4




Ry. Co., 289 U.S. 479, 496-97 (1933) (“consolidation is permitted as a matter of convenience

and economy in administration, but does not merge the suits into a single cause, or change the

rights of the parties, or make those who are parties in one suit parties in another.”); In re

Transtexas Gas Corp., 303 F.3d 571, 577 (5th Cir. 2002) (same premise).

        As a result of Credit Suisse’s actions, the SAM EAGLE was sold at judicial auction, and

the purchase price has been deposited by the buyer into the Court’s registry. Both FIMBank and

Credit Suisse claim entitlement to the sales proceeds. The Court will be called upon to rank the

priority of competing claims against the res, and, out of an abundance of caution, Credit Suisse

seeks to intervene in the first filed FIMBank case such that all parties making claims against the

sales proceeds are formally before the Court in the context of the same action.

        Federal Rule of Civil Procedure 24 provides “that the court must permit anyone to

intervene who ... claims an interest relating to the property or transaction that is the subject of the

action, and is so situated that disposing of the action may as a practical matter impair or impede

the movant’s ability to protect its interest...” Fed. R. Civ. P. 24(a)(2). Here, both FIMBank and

Credit Suisse claim entitlement to amounts that exceed the $4,743,777 constituting the res

maintained by the Court.1 Disposal of the in rem claims in the FIMBank case without the formal

joinder of Credit Suisse may impair Credit Suisse’s claim against the res. Credit Suisse is

accordingly entitled to intervention as a right. See Fed. R. Civ. P. 24(a)(2).

        Credit Suisse therefore respectfully requests to intervene in C.A. No. 2:19-cv-00264 as a

Plaintiff. To be clear, Credit Suisse does not seek to assert any claims as against FIMBank. It

only seeks to press its claims against the res (formerly the M/V SAM EAGLE, now the funds

deposited in the Court’s registry) and SPV Sam Eagle Inc. in personam. Credit Suisse submits

1
         FIMBank claims entitlement to at least $4,900,000 (see Dkt. 1 in 2:19-cv-00264) and Credit Suisse has
asserted claims in excess of $6,000,000. (See Dkt. 1 in 4:20-cv-01158).
                                                          2


150114.00602/123691527v.1
     Case 2:19-cv-00264 Document 165 Filed on 08/07/20 in TXSD Page 3 of 4




that its Verified Original Complaint (Dkt. 1 in 4:20-cv-01158; attached hereto as Ex. 1) should

be considered as being Credit Suisse’s Petition in Intervention.

                                 CONCLUSION AND PRAYER

        Credit Suisse is entitled to intervene as a Plaintiff in the FIMBank Lawsuit for many of

the same reasons that consolidation of the FIMBank Lawsuit and the Credit Suisse Lawsuit was

appropriate – both FIMBank and Credit Suisse maintain that they should recover against the

value of the M/V SAM EAGLE or, now, the vessel’s sale proceeds. The only way that the

interests of all claimants to the res may be properly resolved is if they are present in the same

suit. By the plain language of Rule 24, “the court must permit” Credit Suisse to intervene.

        WHEREFORE, Credit Suisse AG respectfully moves the Court to grant it leave to

intervene into the matter bearing C.A. No. 2:19-cv-00264. Credit Suisse also prays for all such

other and further relief to which it may show itself to be justly entitled.

Dated: August 7, 2020
       Houston, Texas                                  Respectfully submitted,

                                                       /s/ Keith B. Letourneau
                                                       Keith B. Letourneau, Attorney-in-Charge
                                                       Federal I.D. No. 20041
                                                       State Bar No. 00795893
                                                       Zachary R. Cain
                                                       State Bar No. 24078297
                                                       Fed. I.D. No. 1829905
                                                       BLANK ROME LLP
                                                       717 Texas Avenue, Suite 1400
                                                       Houston, Texas 77002
                                                       Telephone: (713) 228-6601
                                                       Facsimile: (713) 228-6605
                                                       Email: kletourneau@blankrome.com
                                                       Email: zcain@blankrome.com
                                                       Attorneys-in-charge for Credit Suisse AG




                                                  3


150114.00602/123691527v.1
     Case 2:19-cv-00264 Document 165 Filed on 08/07/20 in TXSD Page 4 of 4




                                CERTIFICATE OF CONFERENCE

        I hereby certify that on August 4, 2020, I contacted all counsel of record in C.A. No.
2:19-cv-00264 regarding Credit Suisse’s intention to intervene. Counsel for both FIMBank PLC
and SPV SAM Eagle, Inc. both indicated that they would seek instructions from their respective
clients as to their position on same. As of the date of this filing, neither FIMBank PLC nor SPV
SAM Eagle, Inc. have advised of their position. Accordingly, it is assumed that this motion is
opposed.


                                                   /s/ Keith B. Letourneau
                                                   Keith B. Letourneau




                               CERTIFICATE OF SERVICE

        I hereby certify that on the 7th day of August 2020, I caused the foregoing to be
electronically filed with the clerk of the court by using the CM/ECF system, which will send a
notice of electronic filing to all CM/ECF participants.


                                                   /s/ Keith B. Letourneau
                                                   Keith B. Letourneau




                                               4


150114.00602/123691527v.1
